Exhibit 10.68
CYTOKINETICS, INCORPORATED
Common Stock
(par value $0.001 per share)
At the Market Issuance Sales Agreement
June 10, 2011
McNicoll, Lewis & Vlak LLC
1251 Avenue of the Americas, 41st Floor
New York, NY 10020
Ladies and Gentlemen:
     Cytokinetics, Incorporated, a Delaware corporation (the “Company”),
confirms its agreement (this “Agreement”) with McNicoll, Lewis & Vlak LLC
(“MLV”), as follows:
     1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement and on the terms and subject to the conditions
set forth herein, it may issue and sell through MLV, the lesser of $20,000,000
of the Company’s common stock, par value $0.001 per share (the “Common Stock”),
or 19.9% of the number of shares of the Common Stock outstanding on the date
hereof (the “Placement Shares”); provided, however, that in no event shall the
Company issue or sell through MLV such number of Placement Shares that (a) would
cause the Company not to satisfy the eligibility requirements for use of Form
S-3 (including instruction I.B.6 thereof), (b) exceeds the number of shares of
Common Stock registered on the effective Registration Statement (as defined
below) pursuant to which the offering is being made, or (c) exceeds the number
of authorized but unissued shares of the Company’s Common Stock (the lesser of
(a), (b) or (c), the “Maximum Amount”). Notwithstanding anything to the contrary
contained herein, the parties hereto agree that compliance with the limitations
set forth in this Section 1 on the amount of Placement Shares issued and sold
under this Agreement shall be the sole responsibility of the Company and that
MLV shall have no obligation in connection with such compliance. The issuance
and sale of Placement Shares through MLV will be effected pursuant to the
Registration Statement (as defined below) filed by the Company and declared
effective by the Securities and Exchange Commission (the “Commission”), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue any Placement Shares.
     The Company will file, in accordance with the provisions of the Securities
Act of 1933, as amended (the “Securities Act”), and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 substantially in the Form presented to MLV,
and which shall incorporate by reference the documents set forth on Schedule 5
hereto, relating to the Placement Shares to be issued from time to time by the
Company, and which will incorporate by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the rules and regulations
thereunder. The Company will furnish to MLV, for use by MLV, copies of the
prospectus included as part of such registration statement relating

 



--------------------------------------------------------------------------------



 



to the Placement Shares. Except where the context otherwise requires, such
registration statement, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act Regulations or deemed to be a part of such
registration statement pursuant to Rule 430B of the Securities Act Regulations,
is herein called the “Registration Statement.” The base prospectus, including
all documents incorporated therein by reference, included in the Registration
Statement, in the form in which such prospectus has most recently been filed by
the Company with the Commission pursuant to Rule 424(b) under the Securities Act
Regulations, together with any then issued Issuer Free Writing Prospectus(es),
is herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein (the “Incorporated
Documents”).
     For purposes of this Agreement, all references to the Registration
Statement, the Prospectus or to any amendment or supplement thereto shall be
deemed to include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).
     2. Placements. Each time that the Company wishes to issue and sell
Placement Shares hereunder (each, a “Placement”), it will notify MLV by email
notice (or other method mutually agreed to in writing by the Parties), a form of
which notice is attached hereto as Schedule 1 (a “Placement Notice”) of the
proposed terms of such Placement, which shall at a minimum include the number of
Placement Shares, the time period during which sales are requested to be made,
any limitation on the number of Placement Shares that may be sold in any one day
and any minimum price below which sales may not be made. The Placement Notice
shall originate from any of the individuals from the Company set forth on
Schedule 3 (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals from MLV
set forth on Schedule 3, as such Schedule 3 may be amended from time to time.
The Placement Notice shall be effective unless and until (i) MLV declines to
accept the terms contained therein within one business day from the time the
Placement Notice is received for any reason, in its sole discretion, (ii) the
entire amount of the Placement Shares thereunder have been sold, (iii) the
Company suspends or terminates the Placement Notice or (iv) the Agreement has
been terminated under the provisions of Section 13. The amount of any discount,
commission or other compensation to be paid by the Company to MLV in connection
with the sale of the Placement Shares shall be calculated in accordance with the
terms set forth in Schedule 2. It is expressly acknowledged and agreed that
neither the Company nor MLV will have any obligation whatsoever with respect to
a Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to MLV and MLV does not decline such Placement Notice pursuant
to the terms set forth above, and then only upon the terms specified therein and
herein. In the event of a conflict between the terms of this Agreement and the
terms of a Placement Notice, the terms of the Placement Notice will control.

2



--------------------------------------------------------------------------------



 



     3. Sale of Placement Shares by MLV.
          (a) Subject to the terms and conditions of this Agreement, MLV, for
the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
NASDAQ Global Market (the “Exchange”), to sell the Placement Shares up to the
amount specified, and otherwise in accordance with the terms of such Placement
Notice. MLV will provide written confirmation to the Company no later than the
opening of the Trading Day (as defined below) immediately following the Trading
Day on which it has made sales of Placement Shares hereunder setting forth the
number of Placement Shares sold on such day, the compensation payable by the
Company to MLV pursuant to Schedule 2 with respect to such sales, and the Net
Proceeds (as defined below) payable to the Company, with an itemization of the
deductions made by MLV (as set forth in Section 5(b)) from the gross proceeds
that it receives from such sales. Subject to the terms of the Placement Notice,
MLV agrees that all sales of Placement Shares by MLV will be made only by
methods deemed to be an “at the market” offering as defined in Rule 415 of the
Securities Act Regulations, including without limitation sales made directly on
the Exchange, on any other existing trading market for the Common Stock or to or
through a market maker (an “At The Market Offering”). Subject to the terms of a
Placement Notice, MLV may also sell Placement Shares by any other method
permitted by law, including but not limited to in privately negotiated
transactions, subject to prior written approval by the Company. “Trading Day”
means any day on which Common Stock are purchased and sold on the Exchange.
          (b) During the term of this Agreement, neither MLV nor any of its
affiliates or subsidiaries shall engage in (i) any short sale of any security of
the Company, (ii) any sale of any security of the Company that MLV does not own
or any sale which is consummated by the delivery of a security of the Company
borrowed by, or for the account of, MLV or (iii) any market making, bidding,
stabilization or other trading activity with regard to the Common Stock if such
activity would be prohibited under Regulation M or other anti-manipulation rules
under the Securities Act. Neither MLV nor any of its affiliates or subsidiaries,
shall engage in any proprietary trading or trading for MLV’s (or its affiliates’
or subsidiaries’) own account. The Company acknowledges and agrees that
(i) there can be no assurance that MLV will be successful in selling Placement
Shares, (ii) MLV will incur no liability or obligation to the Company or any
other person or entity if it does not sell Placement Shares for any reason other
than a failure by MLV to use its commercially reasonable efforts consistent with
its normal trading and sales practices and applicable law and regulations to
sell such Placement Shares as required under this Agreement and (iii) MLV shall
be under no obligation to purchase Placement Shares on a principal basis
pursuant to this Agreement, except as otherwise agreed by MLV and the Company.
     4. Suspension of Sales. The Company or MLV may, upon notice to the other
party in writing (including by email correspondence to each of the individuals
of the other Party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other Party set forth on Schedule 3), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair any party’s
obligations with

3



--------------------------------------------------------------------------------



 



respect to any Placement Shares sold hereunder prior to the receipt of such
notice. Each of the parties agrees that no such notice under this Section 4
shall be effective against any other party unless it is made to one of the
individuals named on Schedule 3 hereto, as such Schedule may be amended from
time to time.
     5. Sale and Delivery; Settlement.
          (a) Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by MLV, after
deduction for (i) MLV’s commission, discount or other compensation for such
sales payable by the Company pursuant to Section 2 hereof, and (ii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.
          (b) Delivery of Placement Shares. On or before each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Placement Shares being sold by crediting MLV’s or its designee’s account
(provided MLV shall have given the Company written notice of such designee a
reasonable period of time prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradable, transferable, registered shares in good
deliverable form. On each Settlement Date, MLV will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date. The Company agrees that if the Company, or its transfer
agent (if applicable), defaults in its obligation to deliver Placement Shares on
a Settlement Date through no fault of MLV, the Company agrees that in addition
to and in no way limiting the rights and obligations set forth in Section 11(a)
hereto, it will (i) hold MLV harmless against any loss, claim, damage, or
expense (including reasonable legal fees and expenses), as incurred, arising out
of or in connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to MLV (without duplication) any commission, discount,
or other compensation to which it would otherwise have been entitled absent such
default.
          (c) Limitations on Offering Size. Under no circumstances shall the
Company cause or request the offer or sale of any Placement Shares if, after
giving effect to the sale of such Placement Shares, the aggregate gross sales
proceeds of Placement Shares sold pursuant to this Agreement would exceed the
lesser of (A) together with all sales of Placement Shares under this Agreement,
the Maximum Amount, (B) the amount available for offer and sale under the
currently effective Registration Statement and (C) the amount authorized from
time to time to be issued and sold under this Agreement by the Company’s board
of directors, a duly authorized committee thereof or a duly authorized executive
committee, and notified to MLV in writing. Under no circumstances shall the
Company cause or request the offer or sale of any Placement Shares pursuant to
this Agreement at a price lower than the minimum price authorized from time to
time by the Company’s board of directors, a duly authorized committee thereof or
a duly authorized executive committee, and notified to MLV in writing. Further,
under no

4



--------------------------------------------------------------------------------



 



circumstances shall the Company cause or permit the aggregate offering amount of
Placement Shares sold pursuant to this Agreement to exceed the Maximum Amount.
     6. Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with MLV that as of the date of this Agreement and
as of each Applicable Time (as defined below), unless such representation,
warranty or agreement specifies a different time:
          (a) Registration Statement and Prospectus. The Company and, assuming
no act or omission on the part of MLV that would make such statement untrue, the
transactions contemplated by this Agreement meet the requirements for and comply
with the conditions for the use of Form S-3 under the Securities Act. The
Registration Statement has been filed or will be filed with the Commission. The
Registration Statement will be declared effective by the Commission prior to the
issuance of any Placement Notices by the Company. The Prospectus will name MLV
as the agent in the section entitled “Plan of Distribution.” The Registration
Statement and the offer and sale of Placement Shares as contemplated hereby meet
or will meet the requirements of Rule 415 under the Securities Act and comply in
all material respects with said Rule. Any statutes, regulations, contracts or
other documents that are required to be described in the Registration Statement
or the Prospectus or to be filed as exhibits to the Registration Statement have
been or will be so described or filed. Copies of the Registration Statement, the
Prospectus, and any such amendments or supplements and all documents
incorporated by reference therein that were filed with the Commission on or
prior to the date of this Agreement have been delivered, or are available
through EDGAR, to MLV and its counsel. The Company has not distributed and,
prior to the later to occur of each Settlement Date and completion of the
distribution of the Placement Shares, will not distribute any offering material
in connection with the offering or sale of the Placement Shares other than the
Registration Statement and the Prospectus and any Issuer Free Writing Prospectus
(as defined below) to which MLV has consented, any such consent not to be
unreasonably withheld, conditioned or delayed. The Common Stock is currently
listed on the Exchange under the trading symbol “CYTK”. Except as disclosed in
the Registration Statement, including the Incorporated Documents, the Company
has not, in the 12 months preceding the date hereof, received notice from the
Exchange to the effect that the Company is not in compliance with the listing or
maintenance requirements. Except as disclosed in the Registration Statement,
including the Incorporated Documents, or the Prospectus, the Company has no
reason to believe that it will not in the foreseeable future continue to be in
compliance with all such listing and maintenance requirements.
          (b) No Misstatement or Omission. The Registration Statement, when it
became or becomes effective, and the Prospectus, and any amendment or supplement
thereto, on the date of such Prospectus or amendment or supplement, conformed or
will conform in all material respects with the requirements of the Securities
Act. At each Settlement Date, the Registration Statement and the Prospectus, as
of such date, will conform in all material respects with the requirements of the
Securities Act. The Registration Statement, when it became or becomes effective,
did not, or will not, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus and any amendment and
supplement thereto, on the date thereof and at each Applicable Time (defined
below), did not or will not include an untrue statement of a

5



--------------------------------------------------------------------------------



 



material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The documents incorporated by reference in the Prospectus did not,
and any further documents filed and incorporated by reference therein will not,
when filed with the Commission, contain an untrue statement of a material fact
or omit to state a material fact required to be stated in such document or
necessary to make the statements in such document, in light of the circumstances
under which they were made, not misleading. The foregoing shall not apply to
statements in, or omissions from, any such document made in reliance upon, and
in conformity with, information furnished to the Company by MLV expressly for
use therein.
          (c) Conformity with Securities Act and Exchange Act. The Registration
Statement and the Prospectus or any amendment or supplement thereto, and the
documents incorporated by reference in the Registration Statement, the
Prospectus or any amendment or supplement thereto, when such documents were or
are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.
          (d) Financial Information. The consolidated financial statements of
the Company included or incorporated by reference in the Registration Statement
and the Prospectus, together with the related notes and schedules, complies as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission with respect thereto as in
effect as of the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles (“GAAP”) consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in such financial statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present, in all material respects,
the consolidated financial position of the Company and the Subsidiaries as of
the dates indicated and the consolidated results of operations, cash flows and
changes in stockholders’ equity of the Company for the periods specified
(subject, in the case of unaudited statements, to normal year-end audit
adjustments); the other financial data with respect to the Company and the
Subsidiaries contained or incorporated by reference in the Registration
Statement and the Prospectus are accurately and fairly presented and prepared on
a basis consistent with the financial statements and books and records of the
Company; there are no financial statements (historical or pro forma) that are
required to be included or incorporated by reference in the Registration
Statement, or the Prospectus that are not included or incorporated by reference
as required; the Company and the Subsidiaries (as defined below) do not have any
material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not described in the Registration Statement
(including the exhibits thereto and Incorporated Documents), and the Prospectus
which are required to be described in the Registration Statement or the
Prospectus (including Exhibits thereto and Incorporated Documents); and all
disclosures contained or incorporated by reference in the Registration Statement
and the Prospectus regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply in all material
respects with Regulation G of the Exchange Act and Item 10 of Regulation S-K
under the Securities Act, to the extent applicable;

6



--------------------------------------------------------------------------------



 



          (e) Conformity with EDGAR Filing. The Prospectus delivered to MLV for
use in connection with the sale of the Placement Shares pursuant to this
Agreement will be identical to the versions of the Prospectus created to be
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T.
          (f) Organization. The Company and each of its Subsidiaries are, and
will be, duly organized, validly existing as a corporation and in good standing
under the laws of their respective jurisdictions of organization. The Company
and each of its Subsidiaries are, and will be, duly qualified as a foreign
corporation for transaction of business and in good standing under the laws of
each other jurisdiction in which their respective ownership or lease of property
or the conduct of their respective businesses requires such qualification, and
have all corporate power and authority necessary to own or hold their respective
properties and to conduct their respective businesses as described in the
Registration Statement and the Prospectus, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect or reasonably
be expected to have a material adverse effect on the assets, business,
operations, earnings, properties, condition (financial or otherwise), prospects,
stockholders’ equity as reported on the Company’s most recent balance sheet or
results of operations of the Company and the Subsidiaries (as defined below)
taken as a whole, or prevent or materially interfere with consummation of the
transactions contemplated hereby (a “Material Adverse Effect”).
          (g) Subsidiaries. The subsidiaries set forth on Schedule 4
(collectively, the “Subsidiaries”), are the Company’s only significant
subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X promulgated
by the Commission). Except as set forth in the Registration Statement and in the
Prospectus, the Company owns, directly or indirectly, all of the equity
interests of the Subsidiaries free and clear of any lien, charge, security
interest, encumbrance, right of first refusal or other restriction, and all the
equity interests of the Subsidiaries are validly issued and are fully paid,
nonassessable and free of preemptive and similar rights.
          (h) No Violation or Default. Except as set forth in the Registration
Statement or the Prospectus, neither the Company nor any of its Subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries are subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of each of clauses
(ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as described in the Prospectus or the Incorporated
Documents, to the Company’s knowledge, no other party under any material
contract or other agreement to which it or any of its Subsidiaries is a party is
in default in any respect thereunder where such default would reasonably be
expected to have a Material Adverse Effect.

7



--------------------------------------------------------------------------------



 



          (i) No Material Adverse Change. Since March 31, 2011 there has not
been (i) any Material Adverse Effect, (ii) other than this Agreement, any
transaction which is material to the Company and the Subsidiaries taken as a
whole, (iii) any obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by the Company or any Subsidiary, which
is material to the Company and the Subsidiaries taken as a whole, (iv) any
material change in the capital stock (other than (a) as a result of the sale of
Placement Shares         ,(b) as described in a proxy statement filed on
Schedule 14A or a Registration Statement on Form S-4 and otherwise publicly
announced or (c) changes in the number of outstanding shares of Common Stock of
the Company due to the issuance of shares upon the exercise or conversion of
securities exercisable for, or convertible into, shares of Common Stock
outstanding on the date hereof, or the vesting of restricted stock units
outstanding on the date hereof) or outstanding long-term indebtedness of the
Company or any of its Subsidiaries or (v) any dividend or distribution of any
kind declared, paid or made on the capital stock of the Company or any
Subsidiary, other than in each case above (A) in the ordinary course of
business, (B) as otherwise will be disclosed in the Registration Statement or
Prospectus (including any document deemed incorporated by reference therein) or
(C) where such matter, item, change, or development would not make the
statements in the Registration Statement or the Prospectus contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.
          (j) Capitalization. The issued and outstanding shares of capital stock
of the Company have been validly issued, are fully paid and non-assessable and,
other than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capitalization as set forth in
the Registration Statement and the Prospectus as of the dates referred to
therein (other than the grant of additional options or restricted stock units or
stock awards under the Company’s existing stock option plans, or changes in the
number of outstanding Common Stock of the Company due to the issuance of shares
upon the exercise or conversion of securities exercisable for, or convertible
into, Common Stock or as a result of the issuance of Placement Shares) and such
authorized capital stock conforms in all material respects to the description
thereof set forth in the Registration Statement and the Prospectus. The
description of the Common Stock in the Registration Statement and the Prospectus
is complete and accurate in all material respects. Except as disclosed in or
contemplated by the Registration Statement or the Prospectus, as of the date
referred to therein, the Company does not have outstanding any options to
purchase, or any rights or warrants to subscribe for, or any securities or
obligations convertible into, or exchangeable for, or any contracts or
commitments to issue or sell, any shares of capital stock or other securities.
          (k) Authorization; Enforceability. The Company has full legal right,
power and authority to enter into this Agreement and perform the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by the Company and is a legal, valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except to
the extent that (i) enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles and (ii) the indemnification and
contribution provisions of Section 10 hereof may be limited by federal or state
securities laws and public policy considerations in respect thereof.

8



--------------------------------------------------------------------------------



 



          (l) Authorization of Placement Shares. The Placement Shares, when
issued and delivered pursuant to the terms approved by the board of directors of
the Company or a duly authorized committee thereof, or a duly authorized
executive committee, against payment therefor as provided herein, will be duly
and validly authorized and issued and fully paid and nonassessable, free and
clear of any pledge, lien, encumbrance, security interest or other claim (other
than any pledge, lien, encumbrance, security interest or other claim arising
from an act or omission of MLV or a purchaser), including any statutory or
contractual preemptive rights, resale rights, rights of first refusal or other
similar rights, and will be registered pursuant to Section 12 of the Exchange
Act. The Placement Shares, when issued, will conform in all material respects to
the description thereof set forth in or incorporated into the Prospectus.
          (m) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or any
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of this Agreement, or the issuance and sale by the
Company of the Placement Shares as contemplated hereby, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws or by the by-laws and
rules of the Financial Industry Regulatory Authority (“FINRA”) or the Exchange
in connection with the sale of the Placement Shares by MLV.
          (n) No Preferential Rights. Except as set forth in the Registration
Statement and the Prospectus, (i) no person, as such term is defined in
Rule 1-02 of Regulation S-X promulgated under the Securities Act (each, a
“Person”), has the right, contractual or otherwise, to cause the Company to
issue or sell to such Person any Common Stock or shares of any other capital
stock or other securities of the Company (other than upon the exercise of
options or warrants to purchase Common Stock or upon the exercise of options or
vesting of restricted stock units or stock awards that may be granted from time
to time under the Company’s stock option plans), (ii) no Person has any
preemptive rights, rights of first refusal, or any other rights (whether
pursuant to a “poison pill” provision or otherwise) to purchase any Common Stock
or shares of any other capital stock or other securities of the Company from the
Company which have not been duly waived with respect to the offering
contemplated hereby, (iii) except as disclosed to MLV in writing, no Person has
the right to act as an underwriter or as a financial advisor to the Company in
connection with the offer and sale of the Common Stock, and (iv) no Person has
the right, contractual or otherwise, to require the Company to register under
the Securities Act any Common Stock or shares of any other capital stock or
other securities of the Company, or to include any such shares or other
securities in the Registration Statement or the offering contemplated thereby,
whether as a result of the filing or effectiveness of the Registration Statement
or the sale of the Placement Shares as contemplated thereby or otherwise.
          (o) Independent Public Accountant. PricewaterhouseCoopers LLP (the
“Accountant”), whose report on the consolidated financial statements of the
Company is filed with the Commission as part of the Company’s most recent Annual
Report on Form 10-K filed with the Commission and incorporated into the
Registration Statement, is and, during the periods covered by their report, was
an independent public accounting firm within the meaning of the Securities Act
and the Public Company Accounting Oversight Board (United States). To the
Company’s knowledge, the Accountant is not in violation of the auditor
independence

9



--------------------------------------------------------------------------------



 



requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with
respect to the Company.
          (p) Enforceability of Agreements. To the Company’s knowledge, all
agreements between the Company and third parties expressly referenced in the
Prospectus, other than such agreements that have expired by their terms or whose
termination is disclosed in documents filed by the Company on EDGAR, are legal,
valid and binding obligations of the Company enforceable in accordance with
their respective terms, except to the extent that (i) enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles and
(ii) the indemnification provisions of certain agreements may be limited by
federal or state securities laws or public policy considerations in respect
thereof, except for any unenforceability that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
          (q) No Litigation. Except as set forth in the Registration Statement
or the Prospectus, there are no legal, governmental or regulatory actions, suits
or proceedings pending, nor, to the Company’s knowledge, any legal, governmental
or regulatory investigations, to which the Company or a Subsidiary is a party or
to which any property of the Company or any of its Subsidiaries is the subject
that, individually or in the aggregate, if determined adversely to the Company
or any of its Subsidiaries, would reasonably be expected to have a Material
Adverse Effect or materially and adversely affect the ability of the Company to
perform its obligations under this Agreement (collectively, the “Actions”); to
the Company’s knowledge, no such Actions are threatened or contemplated by any
governmental or regulatory authority or threatened by others that, individually
or in the aggregate, if determined adversely to the Company or any of its
Subsidiaries, would reasonably be expected to have a Material Adverse Effect;
and (i) there are no current or pending legal, governmental or regulatory
actions, suits or proceedings or, to the Company’s knowledge, investigations
that are required under the Securities Act to be described in the Prospectus
that are not described in the Prospectus including any Incorporated Document;
and (ii) there are no contracts or other documents that are required under the
Securities Act to be filed as exhibits to the Registration Statement that are
not so filed.
          (r) Licenses and Permits. Except as set forth in the Registration
Statement or the Prospectus, the Company and each of its Subsidiaries possess or
have obtained, all governmental licenses, certificates, consents, orders,
approvals, permits and other authorizations necessary for the ownership or lease
of their respective properties or the conduct of their respective businesses as
described in the Registration Statement and the Prospectus (the “Permits”),
except where the failure to possess, obtain or make the same would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as disclosed in the Registration Statement or the
Prospectus, neither the Company nor any of its Subsidiaries have received
written notice of any proceeding relating to revocation or modification of any
such Permit or has any reason to believe that such Permit will not be renewed in
the ordinary course, except where the failure to obtain any such renewal would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (s) Market Capitalization. Based on the last sales price of the Common
Stock as of the close of trading on the Exchange on June 9, 2011, the aggregate
market value of the

10



--------------------------------------------------------------------------------



 



outstanding Common Stock held by persons other than affiliates of the Company
was greater than or equal to $75.0 million.
          (t) No Material Defaults. Neither the Company nor any of the
Subsidiaries has defaulted on any installment on indebtedness for borrowed money
or on any rental on one or more long-term leases, which defaults, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect. The Company has not filed a report pursuant to Section 13(a) or 15(d) of
the Exchange Act since the filing of its last Annual Report on Form 10-K,
indicating that it (i) has failed to pay any dividend or sinking fund
installment on preferred stock or (ii) has defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
          (u) Certain Market Activities. Neither the Company, nor any of the
Subsidiaries, nor, to the Company’s knowledge, any of their respective
directors, officers or controlling persons has taken, directly or indirectly,
any action designed, or that has constituted or might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Placement Shares.
          (v) Broker/Dealer Relationships. Neither the Company nor any of the
Subsidiaries or any related entities (i) is required to register as a “broker”
or “dealer” in accordance with the provisions of the Exchange Act or
(ii) directly or indirectly through one or more intermediaries, controls or is a
“person associated with a member” or “associated person of a member” (within the
meaning set forth in the FINRA Manual).
          (w) No Reliance. The Company has not relied upon MLV or legal counsel
for MLV for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.
          (x) Taxes. Except as disclosed in the Registration Statement or the
Prospectus, the Company and each of its Subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
paid all taxes shown thereon through the date hereof, to the extent that such
taxes have become due and are not being contested in good faith, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect. Except as otherwise disclosed in or contemplated by the Registration
Statement or the Prospectus, no tax deficiency has been determined adversely to
the Company or any of its Subsidiaries which has had, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Company has no knowledge of any federal, state or other governmental tax
deficiency, penalty or assessment which has been asserted or threatened against
it that would have a Material Adverse Effect.
          (y) Title to Real and Personal Property. Except as set forth in the
Registration Statement or the Prospectus, the Company and its Subsidiaries have
good and marketable title in fee simple to all items of real property and good
and valid title to all personal property (excluding Intellectual Property, which
is discussed in Section 6(z) below) described in the Registration Statement or
Prospectus as being owned by them that are material to the businesses

11



--------------------------------------------------------------------------------



 



of the Company or such Subsidiary, in each case free and clear of all liens,
encumbrances and claims, except for any failure to have good and marketable
title for any liens, encumbrances and claims that (i) do not materially
interfere with the use made of such property by the Company and any of its
Subsidiaries or (ii) would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. Any real property described in the
Registration Statement or Prospectus as being leased by the Company and any of
its Subsidiaries is held by them under valid, existing and enforceable leases,
except those that (A) do not materially interfere with the use made or proposed
to be made of such property by the Company or any of its Subsidiaries or
(B) would not be reasonably expected, individually or in the aggregate, to have
a Material Adverse Effect.
          (z) Intellectual Property. Except as set forth in the Registration
Statement or the Prospectus, to the Company’s knowledge, the Company and its
Subsidiaries own or possess adequate rights to use all patents, patent
applications, trademarks (both registered and unregistered), service marks,
trade names, trademark registrations, service mark registrations, copyrights,
licenses and know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures)
(collectively, the “Intellectual Property”), necessary for the conduct of their
respective businesses as conducted as of the date hereof, except to the extent
that the failure to own or possess adequate rights to use such Intellectual
Property would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; except as disclosed in writing to MLV, the
Company and any of its Subsidiaries have not received any written notice of any
claim of infringement or conflict which asserted Intellectual Property rights of
others, which infringement or conflict would result in a Material Adverse
Effect; there are no pending, or to the Company’s knowledge, threatened judicial
proceedings or interference proceedings against the Company or its Subsidiaries
challenging the Company’s or its Subsidiaries’ rights in or to or the validity
of the scope of any of the Company’s or its Subsidiaries’ owned material
patents, patent applications or proprietary information, except such proceedings
that have been disclosed in writing to MLV and would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the
Company’s knowledge, no other entity or individual has any right or claim in any
of the Company’s or its Subsidiaries’ owned material patents, patent
applications or any patent to be issued therefrom by virtue of any contract,
license or other agreement entered into between such entity or individual and
the Company or a Subsidiary or by any non-contractual obligation of the Company
or a Subsidiary, other than by written licenses granted by the Company or a
Subsidiary, except for such right or claim that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; the
Company and its Subsidiaries have not received any written notice of any claim
challenging the rights of the Company or a Subsidiary in or to any Intellectual
Property owned, licensed or optioned by the Company or such Subsidiary which
claim would result in a Material Adverse Effect.
          (aa) Environmental Laws. Except as set forth in the Registration
Statement or the Prospectus, the Company and its Subsidiaries (i) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, decisions and orders relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (ii) have
received and are in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses as described in the Registration

12



--------------------------------------------------------------------------------



 



Statement and the Prospectus; and (iii) have not received notice of any actual
or potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except, in the case of any of clauses (i), (ii) or (iii) above, for any such
failure to comply or failure to receive required permits, licenses, other
approvals or liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          (bb) Disclosure Controls. The Company and each of its Subsidiaries
maintain systems of internal accounting controls designed to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company is not aware of any
material weaknesses in its internal control over financial reporting (other than
as set forth in the Prospectus). Since the date of the latest audited financial
statements of the Company included in the Prospectus, there has been no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting (other than as set forth in the Prospectus).
The Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15 and 15d-15) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company and each of its Subsidiaries is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q,
as the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of a
date within 90 days prior to the filing date of the Form 10-K for the fiscal
year most recently ended (such date, the “Evaluation Date”). The Company
presented in its Form 10-K for the fiscal year most recently ended the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Act) or, to the Company’s knowledge, in other factors
that could significantly affect the Company’s internal controls. To the
knowledge of the Company, the Company’s “internal controls over financial
reporting” and “disclosure controls and procedures” are effective.
          (cc) Sarbanes-Oxley. Except as disclosed in the Registration Statement
or the Prospectus, there is and has been no failure on the part of the Company
or, to the knowledge of the Company, any of the Company’s directors or officers,
in their capacities as such, to comply with any applicable provisions of the
Sarbanes-Oxley Act and the rules and regulations promulgated thereunder. Each of
the principal executive officer and the principal financial officer of the
Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission. For purposes of
the preceding sentence, “principal executive officer” and

13



--------------------------------------------------------------------------------



 



“principal financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.
          (dd) Finder’s Fees. Neither the Company nor any of the Subsidiaries
has incurred any liability for any finder’s fees, brokerage commissions or
similar payments in connection with the transactions herein contemplated, except
as may otherwise exist with respect to MLV pursuant to this Agreement.
          (ee) Labor Disputes. Except as disclosed in the Registration Statement
or the Prospectus, no labor disturbance by or dispute with employees of the
Company or any of its Subsidiaries exists or, to the knowledge of the Company,
is threatened which would reasonably be expected to result in a Material Adverse
Effect.
          (ff) Investment Company Act. Neither the Company nor any of the
Subsidiaries is or, after giving effect to the offering and sale of the
Placement Shares, will be an “investment company” or an entity “controlled” by
an “investment company,” as such terms are defined in the Investment Company Act
of 1940, as amended (the “Investment Company Act”).
          (gg) Operations. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions to which the Company or its Subsidiaries are subject, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
having jurisdiction over the Company or its Subsidiaries (collectively, the
“Money Laundering Laws”), except as would not reasonably be expected to result
in a Material Adverse Effect; and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its Subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.
          (hh) Off-Balance Sheet Arrangements. There are no transactions,
arrangements and other relationships between and/or among the Company, and/or,
to the knowledge of the Company, any of its affiliates and any unconsolidated
entity, including, but not limited to, any structural finance, special purpose
or limited purpose entity (each, an “Off Balance Sheet Transaction”) that would
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), in each case that are
required to be described in the Prospectus which have not been described as
required.
          (ii) Underwriter Agreements. The Company is not a party to any
agreement with an agent or underwriter for any other At The Market offering
transaction, provided, however, nothing in this Agreement shall prevent or
restrain the Company from entering into a committed equity financing facility or
similar transaction.

14



--------------------------------------------------------------------------------



 



          (jj) ERISA. Except as disclosed in the Registration Statement or the
Prospectus, to the knowledge of the Company, (i) each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company (other than a Multiemployer Plan, within the
meaning of Section 3(37) of ERISA) for employees or former employees of the
Company and any of its Subsidiaries has been maintained in material compliance
with its terms and the requirements of any applicable statutes, orders, rules
and regulations, including but not limited to ERISA and the Internal Revenue
Code of 1986, as amended (the “Code”); (ii) no prohibited transaction, within
the meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred
with respect to any such plan excluding transactions effected pursuant to a
statutory or administrative exemption; and (iii) for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
equals or exceeds the present value of all benefits accrued under such plan
determined using reasonable actuarial assumptions, other than, in the case of
(i), (ii) and (iii) above, as would not reasonably be expected to have a
Material Adverse Effect.
          (kk) Forward Looking Statements. The forward-looking statements
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act) incorporated by reference in the Registration Statement and the
Prospectus from the Company’s Annual Report on Form 10-K for the fiscal year
most recently ended (i) except for any forward looking statement included in any
financial statements and notes thereto, are within the coverage of the safe
harbor for forward looking statements set forth in Section 27A of the Securities
Act, Rule 175(b) under the Securities Act or Rule 3b-6 under the Exchange Act,
as applicable, and (ii) have been prepared in accordance with Item 10 of
Regulation S-K under the Act.
          (ll) Margin Rules. Neither the issuance, sale and delivery of the
Placement Shares nor the application of the proceeds thereof by the Company as
described in the Registration Statement and the Prospectus will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.
          (mm) Insurance. Except as disclosed in the Registration Statement or
the Prospectus, the Company and each of its Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as the Company and each of
its Subsidiaries reasonably believe are adequate for their respective businesses
and customary for companies of similar size engaged in similar businesses in
similar industries.
          (nn) No Improper Practices. Except as disclosed in the Registration
Statement or the Prospectus, (i) neither the Company nor, to the Company’s
knowledge, the Subsidiaries, nor to the Company’s knowledge, any of their
respective executive officers has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of law) or made any contribution or other
payment to any official of, or candidate for, any federal, state, municipal, or
foreign office or other person charged with similar public or quasi-public duty
in violation of any law or of the character required to be disclosed in the
Prospectus; (ii) no relationship, direct or indirect, exists between

15



--------------------------------------------------------------------------------



 



or among the Company or, to the Company’s knowledge, any Subsidiary or any
affiliate of any of them, on the one hand, and the directors, officers and
stockholders of the Company or, to the Company’s knowledge, any Subsidiary, on
the other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or any
Subsidiary or any affiliate of them, on the one hand, and the directors,
officers, stockholders or directors of the Company or, to the Company’s
knowledge, any Subsidiary, on the other hand, that is required by the rules of
FINRA to be described in the Registration Statement and the Prospectus that is
not so described; (iv) except as described in the Prospectus, there are no
material outstanding loans or advances or material guarantees of indebtedness by
the Company or, to the Company’s knowledge, any Subsidiary to or for the benefit
of any of their respective officers or directors or any of the members of the
families of any of them; and (v) the Company has not offered, or caused any
placement agent to offer, Common Stock to any person with the intent to
influence unlawfully (A) a customer or supplier of the Company or any Subsidiary
to alter the customer’s or supplier’s level or type of business with the Company
or any Subsidiary or (B) a trade journalist or publication to write or publish
favorable information about the Company or any Subsidiary or any of their
respective products or services, and, (vi) neither the Company nor any
Subsidiary nor, to the Company’s knowledge, any employee or agent of the Company
or any Subsidiary has made any payment of funds of the Company or any Subsidiary
or received or retained any funds in violation of any law, rule or regulation
(including, without limitation, the Foreign Corrupt Practices Act of 1977),
which payment, receipt or retention of funds is of a character required to be
disclosed in the Registration Statement or the Prospectus.
          (oo) Status Under the Securities Act. The Company was not and is not
an ineligible issuer as defined in Rule 405 under the Securities Act at the
times specified in Rules 164 and 433 under the Securities Act in connection with
the offering of the Placement Shares.
          (pp) No Misstatement or Omission in an Issuer Free Writing Prospectus.
Each Issuer Free Writing Prospectus, as of its issue date and at each Applicable
Time (as defined in Section 25 below) through the completion of any Placement
for which such Issuer Free Writing Prospectus is used or deemed used, will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement or the Prospectus, including
any incorporated document deemed to be a part thereof that has not been
superseded or modified. The foregoing sentence does not apply to statements in
or omissions from any Issuer Free Writing Prospectus based upon and in
conformity with written information furnished to the Company by MLV expressly
for use therein.
          (qq) No Conflicts. Neither the execution of this Agreement by the
Company, nor the issuance, offering or sale of the Placement Shares, nor the
consummation by the Company of any of the transactions contemplated herein and
therein, nor the compliance by the Company with the terms and provisions hereof
and thereof will conflict with, or will result in a breach of, any of the terms
and provisions of, or has constituted or will constitute a default under, or has
resulted in or will result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to the terms of
any contract or other agreement to which the Company is a party or to which any
of the property or assets of the Company is subject, except (i) such conflicts,
breaches or defaults as may have been waived and (ii) such conflicts, breaches,
defaults and liens, charges and encumbrances that would not

16



--------------------------------------------------------------------------------



 



reasonably be expected to have a Material Adverse Effect; nor will such action
result (x) in any violation of the provisions of the certificate of
incorporation or bylaws of the Company, or (y) in any material violation of the
provisions of any statute or any order, rule or regulation applicable to the
Company or of any court or of any federal, state or other regulatory authority
or other government body having jurisdiction over the Company, except where such
violation would not reasonably be expected to have a Material Adverse Effect.
          (rr) Clinical Studies. The material clinical, pre-clinical and other
studies and tests conducted by or, to the knowledge of the Company, on behalf of
the Company were, and, if still pending, are being, conducted in accordance in
all material respects with all statutes, laws, rules and regulations, as
applicable (including, without limitation, the U.S. Food and Drug
Administration’s (the “FDA”) Good Laboratory Practices and Good Clinical
Practices as well as all other applicable rules, regulations, or requirements of
the FDA or any foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA), except
where failure to do so would not have a Material Adverse Effect. Except as set
forth in or contemplated by the Registration Statement and Prospectus, the
Company has not received any written notices or other written correspondence
from the FDA or any other foreign, federal, state or local governmental or
regulatory authority performing functions similar to those performed by the FDA
requiring the Company to terminate or suspend any ongoing clinical or
pre-clinical studies or tests.
          (ss) Compliance Program. Except as disclosed in the Registration
Statement and the Prospectus, the Company has established and administers a
compliance program applicable to the Company, to assist the Company and the
directors, officers and employees of the Company in complying with applicable
regulatory guidelines (including, without limitation, those administered by the
FDA and any other foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA); except
where such noncompliance would not reasonably be expected to have a Material
Adverse Effect.
          (tt) OFAC. (i) Neither the Company nor any of its Subsidiaries or, to
the Company’s knowledge, any director, officer, employee, agent, affiliate or
representative of the Entity, is a government, individual, or entity (in this
paragraph (tt), “Person”) that is, or is owned or controlled by a Person that
is:
     (A) the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor
     (B) located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
North Korea, Sudan and Syria).

  (ii)   The Company will not, directly or indirectly, knowingly use the
proceeds of the offering, or knowingly lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person:

17



--------------------------------------------------------------------------------



 



     (A) to fund or facilitate any activities or business of or with any Person
or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or
     (B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

  (iii)   Except as disclosed in the Registration Statement or the Prospectus,
for the past 5 years, the Company has not knowingly engaged in, is not now
knowingly engaged in, and will not knowingly engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions.

          (uu) Stock Transfer Taxes. On each Settlement Date, all stock transfer
or other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Placement Shares to be sold
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with
in all material respects.
          (vv) Certificates. Any certificate signed by an officer of the Company
and delivered to MLV or to counsel for MLV pursuant to or in connection with
this Agreement shall be deemed to be a representation and warranty by the
Company, as applicable, to MLV as to the matters set forth therein.
     7. Covenants of the Company. The Company covenants and agrees with MLV
that:
          (a) Registration Statement and Amendments. The Company shall file the
Registration Statement and use commercially reasonable efforts to have the
Registration Statement declared effective by the Commission. The Registration
Statement and the Prospectus or any amendment or supplement thereto, and the
documents incorporated by reference in the Registration Statement, the
Prospectus or any amendment or supplement thereto, shall conform in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable. After the date of this Agreement and during any period in which a
Prospectus relating to any Placement Shares is required to be delivered by MLV
under the Securities Act (including in circumstances where such requirement may
be satisfied pursuant to Rule 172 under the Securities Act) (the “Prospectus
Delivery Period”), (i) the Company will notify MLV promptly of the time when any
subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus, other than documents
incorporated by reference, has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus or
for additional information, (ii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus (except for documents
incorporated by reference) unless a copy thereof has been submitted to MLV
within two business days before the filing and MLV has not reasonably objected
thereto within the two business day period (provided, however, that (A) the
failure of MLV to make such objection shall not relieve the Company of any
obligation or liability hereunder, or affect

18



--------------------------------------------------------------------------------



 



MLV’s right to rely on the representations and warranties made by the Company in
this Agreement and (B) the Company has no obligation to provide MLV any advance
copy of such filing or to provide MLV an opportunity to object to such filing if
such filing does not name MLV or does not relate to the transactions
contemplated hereunder provided, further, that the only remedy MLV shall have
with respect to the failure by the Company to provide MLV with such copy shall
be to cease making sales under this Agreement) and the Company will furnish to
MLV at the time of filing thereof a copy of any document that upon filing is
deemed to be incorporated by reference into the Registration Statement or
Prospectus, except for those documents available via EDGAR (regardless of
whether the Company has requested confidential treatment therefor); and
(iii) the Company will cause each amendment or supplement to the Prospectus to
be filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act or, in the case of any document to be
incorporated therein by reference, to be filed with the Commission as required
pursuant to the Exchange Act, within the time period prescribed (the
determination to file or not file any amendment or supplement with the
Commission under this Section 7(a), based on the Company’s reasonable opinion or
reasonable objections, shall be made exclusively by the Company).
          (b) Notice of Commission Stop Orders. The Company will advise MLV,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation of any proceeding for any such purpose; and it will
promptly use its commercially reasonable efforts to prevent the issuance of any
stop order or to obtain its withdrawal if such a stop order should be issued.
The Company will advise MLV promptly after it receives any request by the
Commission for any amendments to the Registration Statement or any amendment or
supplements to the Prospectus or any Issuer Free Writing Prospectus or for
additional information related to the offering of the Placement Shares or for
additional information related to the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus.
          (c) Delivery of Prospectus; Subsequent Changes. During the Prospectus
Delivery Period, the Company will use commercially reasonable efforts to comply
in all material respects with all requirements imposed upon it by the Securities
Act, as from time to time in force, and to file on or before their respective
due dates all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Sections
13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange Act. If
the Company has omitted any information from the Registration Statement pursuant
to Rule 430A under the Securities Act, it will use its best efforts to comply
with the provisions of and make all requisite filings with the Commission
pursuant to said Rule 430A and to notify MLV promptly of all such filings. If
during the Prospectus Delivery Period any event occurs as a result of which the
Prospectus as then amended or supplemented would include an untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such Prospectus Delivery Period it is necessary to
amend or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify MLV to suspend the offering of
Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or

19



--------------------------------------------------------------------------------



 



omission or effect such compliance; provided, however, that the Company may
delay any such amendment or supplement if, in the judgment of the Company, it is
in the best interests of the Company to do so.
          (d) Listing of Placement Shares. During the Prospectus Delivery
Period, the Company will use commercially reasonable efforts to cause the
Placement Shares to be listed on the Exchange and to qualify the Placement
Shares for sale under the securities laws of such jurisdictions as MLV
reasonably designate and to continue such qualifications in effect so long as
required for the distribution of the Placement Shares; provided, however, that
the Company shall not be required in connection therewith to qualify as a
foreign corporation or dealer in securities or file a general consent to service
of process in any jurisdiction.
          (e) Delivery of Registration Statement and Prospectus. The Company
will furnish to MLV and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the Prospectus
Delivery Period (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as MLV may from time to
time reasonably request and, at MLV’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to MLV to the extent such document is
available on EDGAR.
          (f) Earnings Statement. The Company will make generally available to
its security holders as soon as practicable, but in any event not later than
15 months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.
          (g) Use of Proceeds. The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”
          (h) Notice of Other Sales. Without the prior written consent of MLV,
the Company will not, directly or indirectly, offer to sell, sell, contract to
sell, grant any option to sell or otherwise dispose of any Common Stock (other
than the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock during the period beginning on the fifth (5th)
Trading Day immediately prior to the date on which any Placement Notice is
delivered to MLV hereunder and ending on the fifth (5th) Trading Day immediately
following the final Settlement Date with respect to Placement Shares sold
pursuant to such Placement Notice (or, if the Placement Notice has been
terminated or suspended prior to the sale of all Placement Shares covered by a
Placement Notice, the date of such suspension or termination); and, at any time
during which a Placement Notice is pending, will not directly or indirectly in
any other At the Market or continuous equity transaction offer to sell, sell,
contract to sell, grant any option to sell or otherwise dispose of any Common
Stock (other than the Placement Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock prior to the termination of this
Agreement with

20



--------------------------------------------------------------------------------



 



respect to Placement Shares sold pursuant to such Placement Notice; provided,
however, that such restrictions will not be required in connection with the
Company’s issuance or sale of (i) Common Stock, options to purchase Common
Stock, restricted stock units or stock awards or Common Stock issuable upon the
exercise of options or vesting of restricted stock units, pursuant to any
employee or director stock option or benefits plan, stock ownership plan or
dividend reinvestment plan (but not Common Stock subject to a waiver to exceed
plan limits in its dividend reinvestment plan) of the Company whether now in
effect or hereafter implemented; (ii) Common Stock issuable upon conversion of
securities or the exercise of warrants, options or other rights in effect or
outstanding, and disclosed in filings by the Company available on EDGAR or
otherwise in writing to MLV and (iii) Common Stock, or securities convertible
into or exercisable for Common Stock, offered and sold in a privately negotiated
transaction to vendors, customers, investors, strategic partners or potential
strategic partners who are qualified institutional buyers and not more than
three persons that are “accredited investors” within the meaning of such term
under paragraph (a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) of Rule 501 under the
Securities Act and otherwise conducted in a manner so as not to be integrated
with the offering of Common Stock hereby.
          (i) Change of Circumstances. The Company will, at any time during the
pendency of a Placement Notice advise MLV promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to MLV pursuant to this Agreement.
          (j) Due Diligence Cooperation. The Company will cooperate with any
reasonable due diligence review conducted by MLV or its representatives in
connection with the transactions contemplated hereby, including, without
limitation, providing information and making available documents and senior
corporate officers, during regular business hours and at the Company’s principal
offices or such other location mutually agreed to by the parties, as MLV may
reasonably request.
          (k) Required Filings Relating to Placement of Placement Shares. The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (the date of each
and every filing under Rule 424(b), a “Filing Date”), which prospectus
supplement will set forth, within the relevant period, the amount of Placement
Shares sold through MLV, the Net Proceeds to the Company and the compensation
payable by the Company to MLV with respect to such Placement Shares, and
(ii) deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.
          (l) Representation Dates; Certificate. Each time during the term of
this Agreement that the Company:
(i) post-effectively amends the Registration Statement or supplements the
Prospectus, in either case such that the audited financial information contained
therein is materially amended, but not by means of incorporation of documents by
reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

21



--------------------------------------------------------------------------------



 



(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing restated financial statements or a material amendment to
the previously filed Form 10-K);
(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or
(iv) files a current report on Form 8-K containing amended audited financial
information (other than information “furnished” pursuant to Items 2.02 or 7.01
of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K relating
to the reclassification of certain properties as discontinued operations in
accordance with Statement of Financial Accounting Standards No. 144) under the
Exchange Act (each date of filing of one or more of the documents referred to in
clauses (i) through (iv) shall be a “Representation Date”);
the Company shall furnish MLV (but in the case of clause (iv) above only if MLV
reasonably determines that the information contained in such Form 8-K is
material) with a certificate, in the form attached hereto as Exhibit 7(l). The
requirement to provide a certificate under this Section 7(l) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date; provided, however, that such waiver shall not apply for any Representation
Date on which the Company files its annual report on Form 10-K. Notwithstanding
the foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide MLV with a certificate under this Section 7(l), then before the
Company delivers the Placement Notice or MLV sells any Placement Shares, the
Company shall provide MLV with a certificate, in the form attached hereto as
Exhibit 7(l), dated the date of the Placement Notice.
          (m) Legal Opinion. On or prior to the date of the first Placement
Notice given hereunder, the Company shall cause to be furnished to MLV written
opinions of Cooley LLP (“Company Counsel”), or other counsel reasonably
satisfactory to MLV, substantially similar to the form attached hereto as
Exhibit 7(m)(1). Thereafter, within five (5) Trading Days of each Representation
Date with respect to which the Company is obligated to deliver a certificate in
the form attached hereto as Exhibit 7(l) for which no waiver is applicable, and
not more than once per fiscal quarter, the Company shall cause to be furnished
to MLV a written letter of Company Counsel substantially similar to the form
attached hereto as Exhibit 7(m)(2), modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented, and
with customary assumptions and exceptions.
          (n) Comfort Letter. On or prior to the date the first Placement Notice
given hereunder and thereafter within five (5) Trading Days of Representation
Dates pursuant to Sections 7(l)(i), 7(l)(ii) and 7(l)(iv) with respect to which
the Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(l) for which no waiver is applicable, the Company shall cause its
independent accountants to furnish a MLV letter (the “Comfort Letter”), dated
the date the Comfort Letter is delivered, which shall meet the requirements set
forth in this Section 7(n). The Comfort Letter from the Company’s independent
accountants shall be in a form and substance satisfactory to MLV, (i) confirming
that they are an independent public

22



--------------------------------------------------------------------------------



 



accounting firm within the meaning of the Securities Act and the PCAOB,
(ii) stating, as of such date, the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and
(iii) updating the Initial Comfort Letter with any information that would have
been included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter. The Company
shall not be required to deliver a Comfort Letter in connection with a
Representation Date triggered by the Company’s filing of a quarterly report on
Form 10-Q pursuant to Sections 7(l)(iii).
          (o) Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares, or pay
anyone any compensation for soliciting purchases of the Placement Shares other
than MLV.
          (p) Investment Company Act. The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor any of its
Subsidiaries will be or become, at any time prior to the termination of this
Agreement, an “investment company,” as such term is defined in the Investment
Company Act.
          (q) No Offer to Sell. Other than an Issuer Free Writing Prospectus
approved in advance by the Company and MLV in its capacity as agent hereunder,
neither MLV nor the Company (including its agents and representatives, other
than MLV in its capacity as such) will directly or indirectly make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Act), required to be filed with the Commission, that
constitutes an offer to sell or solicitation of an offer to buy Placement Shares
to be sold by MLV as agent hereunder.
          (r) Sarbanes-Oxley Act. The Company and the Subsidiaries will maintain
and keep accurate books and records reflecting their assets and maintain
internal accounting controls in a manner designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles and including those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with generally accepted accounting principles,
(iii) that receipts and expenditures of the Company are being made only in
accordance with management’s and the Company’s directors’ authorization, and
(iv) provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s assets that could
have a material effect on its financial statements. The Company and the
Subsidiaries will maintain such controls and other procedures, including,
without limitation, those required by Sections 302 and 906 of the Sarbanes-Oxley
Act, and the applicable regulations thereunder that are designed to ensure that
information required to be

23



--------------------------------------------------------------------------------



 



disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer and principal financial officer, or
persons performing similar functions, as appropriate to allow timely decisions
regarding required disclosure and to ensure that material information relating
to the Company or the Subsidiaries is made known to them by others within those
entities, particularly during the period in which such periodic reports are
being prepared.
     8. Representations and Covenants of MLV. MLV represents and warrants that
it is duly registered as a broker-dealer under FINRA, the Exchange Act and the
applicable statutes and regulations of each state in which the Placement Shares
will be offered and sold, except such states in which MLV is exempt from
registration or such registration is not otherwise required. MLV shall continue,
for the term of this Agreement, to be duly registered as a broker-dealer under
FINRA, the Exchange Act and the applicable statutes and regulations of each
state in which the Placement Shares will be offered and sold, except such states
in which MLV is exempt from registration or such registration is not otherwise
required, during the term of this Agreement. MLV will comply with all applicable
law and regulations in connection with the Placement Shares, including but not
limited to Regulation M.
     9. Payment of Expenses.
          (a) The Company will pay all expenses incident to the performance of
its obligations under this Agreement, including (i) the preparation, filing,
including any fees required by the Commission, and printing of the Registration
Statement (including financial statements and exhibits) as originally filed and
of each amendment and supplement thereto and any Permitted Free Writing
Prospectus, in such number as MLV shall deem reasonably necessary, (ii) the
printing and delivery to MLV of this Agreement and such other documents as may
be required in connection with the offering, purchase, sale, issuance or
delivery of the Placement Shares, (iii) the preparation, issuance and delivery
of the certificates, if any, for the Placement Shares to MLV, including any
stock or other transfer taxes and any capital duties, stamp duties or other
duties or taxes payable upon the sale, issuance or delivery of the Placement
Shares to MLV, (iv) the fees and disbursements of the counsel, accountants and
other advisors to the Company, (v) the fees and expenses of the transfer agent
and registrar for the Common Stock, (vi) the filing fees incident to any review
by FINRA of the terms of the sale of the Placement Shares, and (vii) the fees
and expenses incurred in connection with the listing of the Placement Shares on
the Exchange.
          (b) If this Agreement is terminated by the MLV in accordance with the
provisions of Section 13(c) hereof as a result of a material breach by the
Company of its obligations hereunder, the Company shall reimburse the MLV for
all of its out-of-pocket expenses, including the reasonable fees and
disbursements of counsel for the MLV not to exceed $25,000.

24



--------------------------------------------------------------------------------



 



     10. Conditions to MLV’s Obligations. The obligations of MLV hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by MLV of a due diligence review satisfactory to it in its reasonable
judgment, and to the continuing satisfaction (or waiver by MLV in its sole
discretion) of the following additional conditions:
          (a) Registration Statement Effective. The Registration Statement shall
have become effective and shall be available for the sale of all Placement
Shares contemplated to be issued by any Placement Notice, and the Registration
Statement and the Prospectus or any amendment or supplement thereto, and the
documents incorporated by reference in the Registration Statement, the
Prospectus or any amendment or supplement thereto, shall conform in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable.
          (b) No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) any event that makes any material statement made in the
Registration Statement or the Prospectus or any material document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in the Registration Statement, the
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading and, that in the case of the Prospectus, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
          (c) No Misstatement or Material Omission. MLV shall not have advised
the Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in MLV’s
reasonable opinion is material, or omits to state a fact that in MLV’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.
          (d) Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Effect, or any
development in the business or affairs of the Company that could reasonably be
expected to cause a Material Adverse Effect.

25



--------------------------------------------------------------------------------



 



          (e) Legal Opinion. MLV shall have received the opinions of Company
Counsel required to be delivered pursuant Section 7(m) on or before the date on
which such delivery of such opinions are required pursuant to Section 7(m).
          (f) Comfort Letter. MLV shall have received the Comfort Letter
required to be delivered pursuant Section 7(n) on or before the date on which
such delivery of such Comfort Letter is required pursuant to Section 7(n).
          (g) Representation Certificate. MLV shall have received the
certificate required to be delivered pursuant to Section 7(l) on or before the
date on which delivery of such certificate is required pursuant to Section 7(l).
          (h) No Suspension. Trading in the Common Stock shall not have been
suspended on the Exchange and the Common Stock shall not have been delisted from
the Exchange.
          (i) Securities Act Filings Made. All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.
          (j) Approval for Listing. The Placement Shares shall either have been
approved for listing on the Exchange, subject only to notice of issuance, or the
Company shall have filed an application for listing of the Placement Shares on
the Exchange at, or prior to, the issuance of any Placement Notice.
          (k) No Termination Event. There shall not have occurred any event that
would permit MLV to terminate this Agreement pursuant to Section 13(a).
     11. Indemnification and Contribution.
          (a) Company Indemnification. The Company agrees to indemnify and hold
harmless MLV, its partners, members, directors, officers, employees and agents
and each person, if any, who controls MLV within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act as follows:
               (i) against any and all loss, liability, claim, damage and
expense whatsoever, as incurred, joint or several, arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement (or any amendment thereto), or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or arising out of any
untrue statement or alleged untrue statement of a material fact included in any
related Issuer Free Writing Prospectus or the Prospectus (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
               (ii) against any and all loss, liability, claim, damage and
expense whatsoever, as incurred, joint or several, to the extent of the
aggregate amount paid in settlement

26



--------------------------------------------------------------------------------



 



of any litigation, or any investigation or proceeding by any governmental agency
or body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 11(d) below) any such settlement is effected
with the written consent of the Company, which consent shall not unreasonably be
delayed or withheld; and
               (iii) against any and all expense whatsoever, as incurred
(including the reasonable fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above,
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission to the extent made
reliance upon and in conformity with written information furnished to the
Company by MLV expressly for use in the Registration Statement (or any amendment
thereto), or in any related Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto).
          (b) MLV Indemnification. MLV agrees to indemnify and hold harmless the
Company and its directors, and each officer of the Company who signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 11(c), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto), the Prospectus
(or any amendment or supplement thereto) or any Issuer Free Writing Prospectus
in reliance upon and in conformity with information furnished to the Company in
writing by MLV expressly for use therein.
          (c) Procedure. Any party that proposes to assert the right to be
indemnified under this Section 11 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 11, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 11 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 11 unless, and only to the extent that, such omission
results in the forfeiture or material impairment of substantive rights or
defenses by the indemnifying party. If any such action is brought against any
indemnified party and it notifies the indemnifying party of its commencement,
the indemnifying party will be entitled to participate in and, to the extent
that it elects by delivering written notice to the indemnified party promptly
after receiving notice of the commencement of the action from the indemnified
party, jointly with any other indemnifying party similarly notified, to assume
the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense,

27



--------------------------------------------------------------------------------



 



the indemnifying party will not be liable to the indemnified party for any legal
or other expenses except as provided below and except for the reasonable costs
of investigation subsequently incurred by the indemnified party in connection
with the defense. The indemnified party will have the right to employ its own
counsel in any such action, but the fees, expenses and other charges of such
counsel will be at the expense of such indemnified party unless (1) the
employment of counsel by the indemnified party has been authorized in writing by
the indemnifying party, (2) the indemnified party has reasonably concluded
(based on written advice of counsel) that there may be legal defenses available
to it or other indemnified parties that are different from or in addition to
those available to the indemnifying party, (3) a conflict or potential conflict
exists (based on written advice of counsel to the indemnified party) between the
indemnified party and the indemnifying party (in which case the indemnifying
party will not have the right to direct the defense of such action on behalf of
the indemnified party) or (4) the indemnifying party has not in fact employed
counsel to assume the defense of such action within a reasonable time after
receiving notice of the commencement of the action, in each of which cases the
reasonable fees, disbursements and other charges of counsel will be at the
expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly after the indemnifying party receives a written
invoice relating to fees, disbursements and other charges in reasonable detail.
An indemnifying party will not, in any event, be liable for any settlement of
any action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 11 (whether or not any indemnified party is a party thereto), unless
such settlement, compromise or consent (1) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (2) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
          (d) Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 11 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or MLV, the
Company and MLV will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than MLV, such as
persons who control the Company within the meaning of the Securities Act or
Exchange Act, officers of the Company who signed the Registration Statement and
directors of the Company, who also may be liable for contribution) to which the
Company and MLV may be subject in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and MLV on
the other hand. The relative benefits received by the Company on the one hand
and MLV on the other hand shall be deemed to be in the same proportion as the
total net proceeds from the sale of the Placement Shares (net of commissions to
MLV but before deducting expenses) received by the Company bear to the total
compensation received by MLV (before deducting expenses) from the sale of

28



--------------------------------------------------------------------------------



 



Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and MLV, on the other
hand, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or MLV, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and MLV agree that it would not be just and equitable if
contributions pursuant to this Section 11(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 11(d)
shall be deemed to include, for the purpose of this Section 11(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 11(c) hereof. Notwithstanding the foregoing provisions of this
Section 11(d), MLV shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 11(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of
MLV, will have the same rights to contribution as that party, and each officer
and director of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 11(d), will notify any
such party or parties from whom contribution may be sought, but the omission to
so notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 11(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 11(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 11(c) hereof.
     12. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company and MLV herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of MLV, any controlling
persons, or the Company (or any of their respective officers, directors or
controlling persons), (ii) delivery and acceptance of the Placement Shares and
payment therefor or (iii) any termination of this Agreement.

29



--------------------------------------------------------------------------------



 



     13. Termination.
          (a) MLV may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any Material Adverse Effect, or any development that has
occurred that is reasonably likely to have a Material Adverse Effect has
occurred or in the sole judgment of MLV makes it impractical or inadvisable to
market the Placement Shares or to enforce contracts for the sale of the
Placement Shares, (2) if trading in the Common Stock has been suspended or
limited by the Commission or the Exchange, or if trading generally on the
Exchange has been suspended or limited, or minimum prices for trading have been
fixed on the Exchange, (3) if any suspension of trading of any securities of the
Company on any exchange or in the over-the-counter market shall have occurred
and be continuing for at least ten (10) Trading Days, (4) if a major disruption
of securities settlements or clearance services in the United States shall have
occurred and be continuing, or (5) if a banking moratorium has been declared by
either U.S. Federal or New York authorities. Any such termination shall be
without liability of any party to any other party except that the provisions of
Section 9 (Payment of Expenses), Section 11 (Indemnification and Contribution),
Section 12 (Representations and Agreements to Survive Delivery), Section 18
(Governing Law and Time; Waiver of Jury Trial) and Section 19 (Consent to
Jurisdiction) hereof shall remain in full force and effect notwithstanding such
termination. If MLV elects to terminate this Agreement as provided in this
Section 13(a), MLV shall provide the required notice as specified in Section 14
(Notices).
          (b) The Company shall have the right, by giving ten (10) days notice
as hereinafter specified to terminate this Agreement in its sole discretion at
any time after the date of this Agreement. Such termination shall be without
liability of any party to any other party except that the provisions of
Section 9, Section 11, Section 12, Section 18 and Section 19 hereof shall remain
in full force and effect notwithstanding such termination.
          (c) MLV shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Such termination shall be without
liability of any party to any other party except that the provisions of
Section 9, Section 11, Section 12, Section 18 and Section 19 hereof shall remain
in full force and effect notwithstanding such termination.
          (d) Unless earlier terminated pursuant to this Section 13, this
Agreement shall automatically terminate upon the earlier to occur of (i) the
third (3rd) year anniversary of the date hereof or (ii) issuance and sale of all
of the Placement Shares through MLV on the terms and subject to the conditions
set forth herein except that, in either such case, the provisions of Section 9,
Section 11, Section 11, Section 12, Section 18 and Section 19 hereof shall
remain in full force and effect notwithstanding such termination.
          (e) This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 9,
Section 11, Section 12, Section 18 and Section 19 shall remain in full force and
effect. Upon termination of this Agreement, the Company shall not have any
liability

30



--------------------------------------------------------------------------------



 



to MLV for any discount, commission or other compensation with respect to any
Placement Shares not otherwise sold by MLV under this Agreement.
          (f) Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by MLV or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.
     14. Notices. All notices or other communications required or permitted to
be given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to MLV, shall be
delivered to:
McNicoll, Lewis & Vlak LLC
1251 Avenue of the Americas, 41st Floor
New York, NY 10020
Attention: General Counsel
Facsimile: (212) 217-3315
with a copy (which shall not constitute notice) to:
LeClairRyan, P.C.
830 Third Avenue
New York, New York 10022
Attention: James T. Seery
Facsimile: (973) 491-3415
Email: James.Seery@leclairryan.com
and if to the Company, shall be delivered to:
Cytokinetics, Incorporated
280 East Grand Avenue
South San Francisco, California 94080
Attention: Attention: President and Chief Executive Officer
Telephone: (650) 624-3000
Facsimile: (650) 624-3200
with a copy (which shall not constitute notice) to:
Cooley LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94304
Attention: Michael E. Tenta
Telephone: (650) 843-5000
Facsimile: (650) 849-7400

31



--------------------------------------------------------------------------------



 



     Each party to this Agreement may change such address for notices by sending
to the parties to this Agreement written notice of a new address for such
purpose. Each such notice or other communication shall be deemed given (i) when
delivered personally or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid).
For purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.
     An electronic communication (“Electronic Notice”) shall be deemed written
notice for purposes of this Section 14 if sent to the electronic mail address
specified by the receiving party under separate cover. Electronic Notice shall
be deemed received at the time the party sending Electronic Notice receives
confirmation of receipt by the receiving party. Any party receiving Electronic
Notice may request and shall be entitled to receive the notice on paper, in a
nonelectronic form (“Nonelectronic Notice”) which shall be sent to the
requesting party within ten (10) days of receipt of the written request for
Nonelectronic Notice.
     15. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and MLV and their respective successors and the
affiliates, controlling persons, officers and directors referred to in
Section 11 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party.
     16. Adjustments for Stock Splits. The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any share consolidation, stock split, stock dividend, corporate
domestication or similar event effected with respect to the Placement Shares.
     17. Entire Agreement; Amendment; Severability. This Agreement (including
all schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) together with that certain Non-Disclosure Agreement between the Company
and MLV dated June 7, 2011 (the “NDA”), constitute the entire agreement of the
parties with respect to the subject matter hereof and supersedes all other prior
and contemporaneous agreements and undertakings, both written and oral, among
the parties hereto with regard to the subject matter hereof. Moreover, the
Company and MLV agree that all exchanges of information hereunder shall be
governed by the terms of the NDA. Neither this Agreement nor any term hereof may
be amended except pursuant to a written instrument executed by the Company and
MLV. In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held

32



--------------------------------------------------------------------------------



 



invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.
     18. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     19. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
     20. Use of Information. MLV may not use any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to advise any party with respect to
transactions not expressly approved by the Company.
     21. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by electronic (pdf) facsimile
transmission.

33



--------------------------------------------------------------------------------



 



     22. Effect of Headings.
     The section and Exhibit headings herein are for convenience only and shall
not affect the construction hereof.
     23. Permitted Free Writing Prospectuses.
     The Company represents, warrants and agrees that, unless it obtains the
prior consent of MLV, which shall not be unreasonably withheld, conditioned or
delayed, and MLV represents, warrants and agrees that, unless it obtains the
prior consent of the Company, which shall not be unreasonably withheld,
conditioned or delayed, it has not made and will not make any offer relating to
the Placement Shares that would constitute an Issuer Free Writing Prospectus, or
that would otherwise constitute a “free writing prospectus,” as defined in
Rule 405, required to be filed with the Commission. Any such free writing
prospectus consented to by MLV or by the Company, as the case may be, is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
represents and warrants that it has treated and agrees that it will treat each
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping. For the
purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit G hereto are Permitted Free Writing
Prospectuses.
     24. Absence of Fiduciary Relationship.
          The Company acknowledges and agrees that:
          (a) MLV is acting solely as agent in connection with the public
offering of the Placement Shares and in connection with each transaction
contemplated by this Agreement and the process leading to such transactions, and
no fiduciary or advisory relationship between the Company or any of its
respective affiliates, stockholders (or other equity holders), creditors or
employees or any other party, on the one hand, and MLV, on the other hand, has
been or will be created in respect of any of the transactions contemplated by
this Agreement, irrespective of whether or not MLV has advised or is advising
the Company on other matters, and MLV has no obligation to the Company with
respect to the transactions contemplated by this Agreement except the
obligations expressly set forth in this Agreement;
          (b) it is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;
          (c) MLV has not provided any legal, accounting, regulatory or tax
advice with respect to the transactions contemplated by this Agreement and it
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate;
          (d) it is aware that MLV and its affiliates are engaged in a broad
range of transactions which may involve interests that differ from those of the
Company and MLV has no obligation to disclose such interests and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship or
otherwise; and

34



--------------------------------------------------------------------------------



 



          (e) it waives, to the fullest extent permitted by law, any claims it
may have against MLV for breach of fiduciary duty or alleged breach of fiduciary
duty in connection with the sale of Placement Shares under this Agreement and
agrees that MLV shall not have any liability (whether direct or indirect, in
contract, tort or otherwise) to it in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on its behalf or in right of it
or the Company, employees or creditors of Company, other than in respect of
MLV’s obligations under this Agreement and to keep information provided by the
Company to MLV and MLV’s counsel confidential to the extent not otherwise
publicly-available.
     25. Definitions.
     As used in this Agreement, the following terms have the respective meanings
set forth below:
     “Applicable Time” means (i) each Representation Date and (ii) the time of
each sale of any Placement Shares pursuant to this Agreement.
     “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433, relating to the Placement Shares that
(1) is required to be filed with the Commission by the Company, (2) is a “road
show” that is a “written communication” within the meaning of Rule 433(d)(8)(i)
whether or not required to be filed with the Commission, or (3) is exempt from
filing pursuant to Rule 433(d)(5)(i) because it contains a description of the
Placement Shares or of the offering that does not reflect the final terms, in
each case in the form filed or required to be filed with the Commission or, if
not required to be filed, in the form retained in the Company’s records pursuant
to Rule 433(g) under the Securities Act Regulations.
     “Rule 163,” “Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,”
“Rule 424(b),” “Rule 430B,” and “Rule 433” refer to such rules under the
Securities Act Regulations.
     All references in this Agreement to financial statements and schedules and
other information that is “contained,” “included” or “stated” in the
Registration Statement or the Prospectus (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information that is incorporated by reference in the
Registration Statement or the Prospectus, as the case may be.
     All references in this Agreement to the Registration Statement, the
Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to EDGAR; all
references in this Agreement to any Issuer Free Writing Prospectus (other than
any Issuer Free Writing Prospectuses that, pursuant to Rule 433, are not
required to be filed with the Commission) shall be deemed to include the copy
thereof filed with the Commission pursuant to EDGAR; and all references in this
Agreement to “supplements” to the Prospectus shall include, without limitation,
any supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by MLV outside of
the United States.

35



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth the understanding between the Company
and MLV with respect to the subject matter hereof, please so indicate in the
space provided below for that purpose, whereupon this letter shall constitute a
binding agreement between the Company and MLV.

            Very truly yours,

CYTOKINETICS, INCORPORATED
      By:   /s/ Sharon A. Barbari         Name:   Sharon A. Barbari       
Title:   Executive Vice President, Finance and
Chief Financial Officer     

            ACCEPTED as of the date first-above written:

MCNICOLL, LEWIS & VLAK LLC
      By:   /s/ Dean M. Colucci         Name:   Dean M. Colucci        Title:  
President and Chief Operating Officer     

36



--------------------------------------------------------------------------------



 



SCHEDULE 1
 
FORM OF PLACEMENT NOTICE
 

         
 
  From:   Cytokinetics, Incorporated
 
       
 
  To:   McNicoll, Lewis & Vlak LLC
 
      Attention: Patrice McNicoll
 
       
 
  Subject:   At Market Issuance—Placement Notice
 
       
 
  Gentlemen:    

     Pursuant to the terms and subject to the conditions contained in the At
Market Issuance Sales Agreement between Cytokinetics, Incorporated, a Delaware
corporation (the “Company”) and McNicoll, Lewis & Vlak LLC (“MLV”), dated
June 10, 2011, the Company hereby requests that MLV sell up to ____________ of
the Company’s Common Stock, par value $0.001 per share, at a minimum market
price of $_______ per share, during the time period beginning [month, day, time]
and ending [month, day, time].
[The Company may include such other sales parameters as it deems appropriate.]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
 
Compensation
 
     The Company shall pay to MLV in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 3.0% of the gross proceeds from
each sale of Placement Shares.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
 
Notice Parties
 
The Company
     Robert Blum
     Sharon Barbari
MLV
     Randy Billhardt
     Dean Colucci
     Ryan Loforte
     Patrice McNicoll

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
 
Subsidiaries
 
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
Documents to be incorporated by reference into Registration Statement:
The Company is incorporating by reference into the Registration Statement the
information or documents below, filed or to be filed with the Commission
(Commission File No. 000-50633):

  •   the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2010, which was filed on March 11, 2011;     •   the Company’s
Quarterly Report on Form 10-Q for the quarter ended March 31, 2011, which was
filed on May 6, 2011;     •   the Company’s Current Reports on Form 8-K filed on
January 4, 2011; February 9, 2011; February 10, 2011; February 14, 2011 (as to
information therein explicitly filed with the SEC only); March 1, 2011;
March 18, 2011; April 18, 2011; April 18, 2011; April 19, 2011 (as amended on
April 20, 2011); April 27, 2011; May 20, 2011; June 2, 2011; and June 10, 2011;
    •   the information specifically incorporated by reference into the
Company’s 2010 Annual Report on Form 10-K referred to above from the Company’s
definitive proxy statement relating to its 2011 annual meeting of stockholders,
which was filed on March 28, 2011; and     •   the description of the Company’s
common stock contained in its Registration Statement on Form 8-A, filed with the
SEC on March 12, 2004, including any amendment or reports filed for the purpose
of updating such description.

All future documents that the Company files with the SEC pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act, including those made after
the date of the initial filing of the Registration Statement and prior to
effectiveness of such Registration Statement shall also be deemed to be
incorporated by reference in the Registration Statement and to be a part of it
from the filing dates of such documents (except in each case the information
contained in such documents to the extent “furnished” and not “filed”). Certain
statements in the Registration Statement update and replace information in the
above listed documents incorporated by reference. Likewise, statements in or
portions of a future document incorporated by reference may update and replace
statements in and portions of the Registration Statement or the above listed
documents. If any statement in one of these documents is inconsistent with a
statement in another document having a later date, the statement in the document
having the later date modifies or supersedes the earlier statement.

 



--------------------------------------------------------------------------------



 



EXHIBIT 7(l)
Form of Representation Date Certificate
This Officers Certificate (this “Certificate”) is executed and delivered in
connection with Section 7(l) of the At Market Issuance Sales Agreement (the
“Agreement”), dated June 10, 2011, and entered into between Cytokinetics,
Incorporated (the “Company”) and McNicoll, Lewis & Vlak LLC. All capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Agreement.
     The undersigned, a duly appointed and authorized officer of the Company,
having made reasonable inquiries to establish the accuracy of the statements
below and having been authorized by the Company to execute this certificate on
behalf of the Company, hereby certifies as follows:
     1. As of the date of this Certificate, (i) the Registration Statement has
been declared effective under the Securities Act, (ii) the Registration
Statement does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading and (ii) neither the Registration
Statement nor the Prospectus contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading and (iii) no event has occurred as a result of
which it is necessary to amend or supplement the Prospectus in order to make the
statements therein not untrue or misleading for (i) and (ii) to be true.
     2. Each of the representations and warranties of the Company contained in
the Agreement were true and correct in all material respects, when originally
made, and, except for those representations and warranties that speak solely as
of a specific date, are true and correct as of the date of this Certificate.
     3. Except as waived by MLV in writing, each of the covenants required to be
performed by the Company in the Agreement on or prior to the date of the
Agreement, this Representation Date, and each such other date prior to the date
hereof as set forth in the Agreement, has been duly, timely and fully performed
in all material respects and each condition required to be complied with by the
Company on or prior to the date of the Agreement, this Representation Date, and
each such other date prior to the date hereof as set forth in the Agreement has
been duly, timely and fully complied with in all material respects.
     4. Subsequent to the date of the most recent financial statements in the
Prospectus, and except as described in the Prospectus, including Incorporated
Documents, there has been no event that has resulted in a Material Adverse
Effect.
     5. No stop order suspending the effectiveness of the (a) Registration
Statement or of any part thereof or (b) the qualification or registration of the
Placement Shares under the securities or Blue Sky laws of any jurisdiction has
been issued, and, to the Company’s

 



--------------------------------------------------------------------------------



 



knowledge, no proceedings for that purpose have been instituted or are pending
or threatened by any securities or other governmental authority (including,
without limitation, the Commission).
     6. No order suspending the effectiveness of the Registration Statement or
the qualification or registration of the Placement Shares under the securities
or Blue Sky laws of any jurisdiction are in effect and no proceeding for such
purpose is pending before, or threatened, to the Company’s knowledge or in
writing by, any securities or other governmental authority (including, without
limitation, the Commission).
     The undersigned has executed this Officer’s Certificate on behalf of the
Company as of the date written below.
Date: _________________________

            CYTOKINETICS, INCORPORATED
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 7(m)(1)

1.   The Company has been duly incorporated and is a validly existing
corporation in good standing under the laws of the State of Delaware.   2.   The
Company has the requisite corporate power to own, lease and operate its property
and assets, to conduct its business as described in the Registration Statement
and to execute and deliver the Agreement and to perform its obligations
thereunder, including, without limitation, to issue, sell and deliver the
Placement Shares.   3.   The Company is duly qualified to do business as a
foreign corporation and is in good standing under the laws of the State of
California.   4.   All corporate action on the part of the Company necessary for
the authorization, execution and delivery of the Agreement by the Company, the
authorization, sale, issuance and delivery of the Placement Shares and the
performance by the Company of its obligations under the Agreement has been
taken.   5.   The Agreement has been duly and validly authorized, executed and
delivered by the Company.   6.   The Placement Shares have been duly authorized
and, when issued and paid for pursuant to the terms of the Agreement, will be
validly issued, fully paid and nonassessable. The holders of outstanding shares
of capital stock of the Company are not entitled to preemptive rights or, to
Company Counsel’s knowledge, rights of first refusal or other similar rights to
subscribe for the Placement Shares (other than rights which have been waived in
writing or otherwise satisfied) under the Company’s Restated Certificate of
Incorporation, as amended (the “Charter”) or Amended and Restated Bylaws (the
“Bylaws”), the DGCL or any Material Contract.   7.   The issuance and sale of
the Placement Shares pursuant to the Agreement will not result in a breach or
violation of (i) any Material Contract, (ii) the Charter or Bylaws of the
Company or (iii) to Company Counsel’s knowledge, any statute, law, rule, or
regulation which, in Company Counsel’s experience is typically applicable to
transactions of the nature contemplated by the Agreement and is applicable to
the Company, or any order, writ, judgment, injunction, decree, or award that has
been entered against the Company and of which Company Counsel is aware, in each
case the breach or violation of which would materially and adversely affect the
Company.   8.   To Company Counsel’s knowledge, there is (a) no action, suit or
proceeding by or before any court or other governmental agency, authority or
body or any arbitrator pending or overtly threatened against the Company by a
third party of a character required to be disclosed in the Registration
Statement or the Prospectus that is not disclosed therein as required by the
Securities Act and the rules thereunder and (b) no indenture, contract, lease,
mortgage, deed of trust, note agreement, loan or other agreement or instrument
of a

 



--------------------------------------------------------------------------------



 



    character required to be filed as an exhibit to the Registration Statement
or the Incorporated Documents, which is not filed as required by the Securities
Act and the rules thereunder.   9.   No consent, approval, authorization or
filing with or order of any U.S. Federal or California court or governmental
agency or body having jurisdiction over the Company is required for the
consummation by the Company of the transactions contemplated by the Agreement,
except such as have been obtained under the Securities Act and except such as
may be required under the securities or blue sky laws of any jurisdiction in
connection with the purchase and distribution of the Placement Shares by you in
the manner contemplated in the Agreement or under the bylaws, rules and
regulations of FINRA.   10.   The Company is not, and, after giving effect to
the offering and sale of the Placement Shares and the application of the
proceeds thereof as described in the Prospectus, will not be, an “investment
company” as defined in the Investment Company Act.   11.   The Registration
Statement has become effective under the Securities Act and no stop order
suspending the effectiveness of either the Registration Statement has been
issued. Any required filing of the Prospectus pursuant to Rule 424(b) under the
Securities Act has been made in the manner and within the time period required
by Rule 424(b).   12.   The Registration Statement as of [ ] (other than the
financial statements and notes thereto or other financial or statistical data
derived therefrom, as to which Company Counsel expresses no opinion) appeared on
its face to comply as to form in all material respects with the applicable
requirements of the Securities Act and the rules thereunder. For purposes of
this paragraph, Company Counsel has assumed that the statements made in the
Registration Statement are correct and complete.

* * * * *
     In connection with the preparation by the Company of the Registration
Statement and the Prospectus, Company Counsel participated in discussions and
conferences with officers and other representatives of the Company, with its
independent registered public accounting firm, as well as with its
representatives and counsel. At such discussions and conferences, the contents
of the Registration Statement and the Prospectus and related matters were
discussed. Company Counsel has not independently verified, and accordingly is
not confirming and assume no responsibility for, the accuracy, completeness or
fairness of the statements contained in the Registration Statement or the
Prospectus. On the basis of the foregoing, no facts have come to Company
Counsel’s attention that have caused it to believe that:
     (i) the Registration Statement (except as to (A) the financial statements
and schedules, related notes and other financial data and statistical data
derived therefrom, (B) any intellectual property related matters and (C) any
matters related to regulatory law, as to which, in each case, Company Counsel
expresses no comment), at the date and time that the Registration

 



--------------------------------------------------------------------------------



 



Statement became effective, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; or
(ii) the Prospectus (except as to (A) the financial statements and schedules,
related notes and other financial data and statistical data derived therefrom,
(B) any intellectual property related matters and (C) any matters related to
regulatory law, as to which, in each case, Company Counsel expresses no comment)
as of its date or dates as amended or supplemented, as applicable, and as of the
date hereof contained or contains any untrue statement of a material fact or
omitted or omits to state a material fact necessary, in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 



--------------------------------------------------------------------------------



 



EXHIBIT 7(m)(2)
     In connection with the preparation by the Company of the Registration
Statement and the Prospectus, Company Counsel participated in discussions and
conferences with officers and other representatives of the Company, with its
independent registered public accounting firm, as well as with its
representatives and counsel. At such discussions and conferences, the contents
of the Registration Statement and the Prospectus and related matters were
discussed. Company Counsel has not independently verified, and accordingly is
not confirming and assume no responsibility for, the accuracy, completeness or
fairness of the statements contained in the Registration Statement or the
Prospectus. On the basis of the foregoing, no facts have come to Company
Counsel’s attention that have caused it to believe that:
     (i) the Registration Statement (except as to (A) the financial statements
and schedules, related notes and other financial data and statistical data
derived therefrom, (B) any intellectual property related matters and (C) any
matters related to regulatory law, as to which, in each case, Company Counsel
expresses no comment), at the date and time that the Registration Statement
became effective, contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; or
(ii) the Prospectus (except as to (A) the financial statements and schedules,
related notes and other financial data and statistical data derived therefrom,
(B) any intellectual property related matters and (C) any matters related to
regulatory law, as to which, in each case, Company Counsel expresses no comment)
as of its date or dates as amended or supplemented, as applicable, and as of the
date hereof contained or contains any untrue statement of a material fact or
omitted or omits to state a material fact necessary, in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 